Name: 87/105/Euratom: Commission Decision of 6 November 1986 concerning the conclusion of an Agreement for cooperation in the field of controlled thermonuclear fusion between the European Atomic Energy Community and the United States Department of Energy by the Commission for and on behalf of the said Community
 Type: Decision
 Subject Matter: international affairs;  European construction;  electrical and nuclear industries;  America;  energy policy
 Date Published: 1987-02-14

 Avis juridique important|31987D010587/105/Euratom: Commission Decision of 6 November 1986 concerning the conclusion of an Agreement for cooperation in the field of controlled thermonuclear fusion between the European Atomic Energy Community and the United States Department of Energy by the Commission for and on behalf of the said Community Official Journal L 046 , 14/02/1987 P. 0049 - 0049 Finnish special edition: Chapter 11 Volume 11 P. 0389 Swedish special edition: Chapter 11 Volume 11 P. 0389 *****COMMISSION DECISION of 6 November 1986 concerning the conclusion of an Agreement for cooperation in the field of controlled thermonuclear fusion between the European Atomic Energy Community and the United States Department of Energy by the Commission for and on behalf of the said Community (87/105/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof; Whereas the Council, in its decision of 15 September 1986, has approved the Agreement for cooperation in the field of controlled thermonuclear fusion between the European Atomic Energy Community and the United States Department of Energy; whereas it is essential that the Commission conclude the said Agreement on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 The Agreement for cooperation in the field of controlled thermonuclear fusion between the European Atomic Energy Community and the United States Department of Energy shall be concluded on behalf of the Community. The text of the Agreement (1) is appended to this Decision. Article 2 The President of the Commission is empowered to designate the person authorized to sign the Agreement for the purpose of committing the European Atomic Energy Community. Done at Brussels, 6 November 1986. For the Commission Karl-Heinz NARJES Vice-President (1) Signed on 15. 12. 1986.